                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 18-1934-JGB-KK                                     Date: December 9, 2019
 Title: David A. Flynn v. Commissioner of Social Security Administration



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                               Not Reported
                Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                None Present                                            None Present

Proceedings:      (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                  For Failure to Prosecute and Comply With Court Orders


                                                  I.
                                             BACKGROUND

        On September 11, 2018, Plaintiff David A. Flynn (“Plaintiff”) filed a Complaint challenging
the denial of his applications for Disability Insurance Benefits and/or Title XVI Supplemental
Security Income by the Commissioner of the Social Security Administration (“Defendant”). ECF
Docket No. (“Dkt.”) 1.

        On September 13, 2018, the Court issued a Case Management Order (“CMO”) setting
various dates, including the date by which Plaintiff was required to serve his portion of a Joint
Stipulation on Defendant and the date by which the parties were to file a Joint Stipulation with the
Court. Dkt. 6.

        On April 22, 2019, Defendant filed an Answer to the Complaint and lodged a copy of the
Certified Administrative Record with the Court. Dkts. 16, 17. See dkt. 8, CMO. On September 13,
2019, the Court granted the parties’ second stipulation for extension of time to file the Joint
Stipulation. Dkts. 19, 21. Accordingly, Plaintiff was required to serve his portion of the Joint
Stipulation on Defendant no later than October 10, 2019 and the Joint Stipulation should have been
filed on December 5, 2019. See dkt. 21.

       As of the date of this Order, a Joint Stipulation has not been filed and the parties have not
requested an additional extension of time to do so. On December 6, 2019, Defendant filed a Notice

 Page 1 of 2                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
and Declaration of Non-Receipt of Plaintiff’s Portion of the Joint Stipulation. Dkt. 22. Counsel for
Defendant states she emailed Plaintiff on November 10, 2019 advising him that she had not
received his portion of the Joint Stipulation and requesting an update, but she has not received any
response from Plaintiff. Id., Declaration of Lara A. Bradt at ¶ 4.

                                               II.
                                           DISCUSSION

       Under Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”), the Court may dismiss an action
with prejudice for failure to prosecute or failure to comply with any court order. See Fed. R. Civ. P.
41(b).

        Here, Plaintiff has failed to serve his portion of the Joint Stipulation as ordered by the Court
on September 13, 2019. Consequently, under Rule 41(b), the Court may properly dismiss the instant
action with prejudice for failure to prosecute and comply with a court order. Before dismissing this
action, however, the Court will afford Plaintiff an opportunity to explain the failure and immediately
serve his portion of the Joint Stipulation.

                                                III.
                                               ORDER

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including December 30, 2019, to respond to this Order. Plaintiff is cautioned
that failure to timely file a response to this Order will be deemed by the Court consent to the
dismissal of this action without prejudice.


        IT IS SO ORDERED.




 Page 2 of 2                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
